ORDER

PER CURIAM.
The Missouri Director of Revenue (“Director”) appeals the judgment setting aside the revocation of James Reyland’s (“Driver”) driving privileges for refusing to submit to a chemical test. Director argues that the judgment is unsupported by substantial evidence and is against the weight of the evidence. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).